U. S. DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRIS ONS
FEDERAL MEDICAL `CENTER

 

 

P. O. Box 1600
Butner, North Carolina 27509-1600
(919) 575-3900

November 9, 2018

- The Honorable 'I`imoth_y M. Burgess
Western District of Washington

. 700 Stewart Street, Suite 2310
Seattle, Washington 98101

RE: DOWER, Adrian Scott
` Register Number: 323 l l-0 86
Docket Number: CR 14-298-TMB

Dear Judge Burgess:

The above-referenced individual was admitted to the M_ental Health _Unit of this facility on
November 6, 2018 pursuant to the provisions ofTitIe 18, United States 'Code, _Section 4241(b).

Currently, the assigned Treatment Team members are conducting interviews and psychological testing,
which are necessary to complete his evaluation In order _to provide the Cour't with a comprehensive
evaluation I respectfully request that his evaluation period begin on the day of his arrival'plus a 15 day
extension lf this request is granted, the evaluation period will end on December 20, 2018. My staff will
attempt to complete the evaluation as soon as possible and have a final report to theCourt within 14
working days of the" end date. If you concur, please forward a signed copy of this letter or an amended
Order via fax to (919) 57 5-4866 to the attention of lnmate Systems`Ma_nagement. ln addition, please send a
certified copy to the Records Oft`ice at FMC Butner.'

. I thank you in advance for your assistance in this matter. If you are in need of additional information,
please contact Kelly Forbes, I-Iealth Systems Specialist, at extension 603 0_.

Respectfully,

  

.'C. Holland, Complex Warden

/ $®p ENIED (Circle One)
¢ )~

Signature: \~_'\_\ / _/ DATE: tit lj{ ix
District Judge Timoth{ M. 1368 -

cc:¢ J ames Goeke, Assistant United States
Corey Endo, Defense Attorney

itomey

